IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-15-00092-CV

WILLIAM WINDSOR,
                                                                   Appellant
    v.

JOEYISALITTLEKID, ET AL,
                                                                   Appellees


                              From the 378th District Court
                                  Ellis County, Texas
                                 Trial Court No. 88611


                                           ORDER


         Appellant is incarcerated. This is one of four interlocutory appeals in which

appellant is acting as his own counsel.1 He contends that due to his incarceration, he does

not have adequate access to information and legal resources. He requests a stay in two

of his appeals until he has adequate access to the information and legal resources needed

to handle his appeals. By this order, we also address, on our own motion, the advisability




1See 10-14-00355-CV, Windsor v. Round; 10-14-00392-CV, Windsor v. Fleming; 10-15-00069-CV, Windsor v.
McDougald.
of a stay in the other two pending appeals in addition to the two in which motions were

filed.

         Appellant does not contend he is indigent or that he cannot hire counsel to

represent him in this appeal.

         A stay of this appeal is granted in part. Appellant cannot, however, use his own

incarceration as a means to indefinitely delay the disposition of this proceeding. This

appeal is stayed for 35 days. During this time, appellant may deal with his incarceration

or hire counsel to represent appellant in this appeal. This appeal will be reinstated

automatically after the expiration of 35 days and will proceed under the timetable

required in the Texas Rules of Appellate Procedure and as scheduled by the Court, with

or without retained counsel by appellant. After reinstatement, lack of access to the

information and legal resources needed to handle his appeal will not be considered as

grounds to further delay the timely disposition of this proceeding. Moreover, appellant’s

incarceration cannot be used as an excuse to delay this appeal any longer.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Stay granted
Order issued and filed April 2, 2015




Windsor v. Joeyisalittlekid, et al                                                 Page 2